DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 2; the devices of claims 17, 20 and 22.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Park  (KR 2015-35780) teaches Compound 2-40 (pg 19):


    PNG
    media_image1.png
    356
    303
    media_image1.png
    Greyscale

Park teaches a generic material (machine trans. 82) referred to as P82:

    PNG
    media_image2.png
    165
    217
    media_image2.png
    Greyscale

	The materials of Park fail to teach –ZRa as required by independent claims 1 and 17; usage in an electron transporting layer or a blocking layer as required by independent claims 20 and 22, respectively. 
	Park fails to teach, suggest or offer guidance that would render obvious modifying the exemplified materials to arrive at the limitations of the over independent claims. 
Claims 2, 10 and 16-23 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786